            Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 1 of 24




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

Invicta Networks, Inc.                              Civil Action No. 6:20-cv-766

       Plaintiff,                                   The Honorable ________________________

               v.                                   COMPLAINT FOR PATENT
                                                    INFRINGEMENT
Trend Micro Inc.
                                                    JURY TRIAL DEMANDED
       Defendant.

  COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff Invicta Networks, Inc. (“Invicta”), files this Original Complaint against Defendant

Trend Micro Inc. (“Trend Micro”) for infringement of U.S. Patent No. 7,010,698 (“’698 patent”)

and would respectfully show the Court as follows:

                                            PARTIES

       1.      Plaintiff Invicta is a Delaware Corporation with its principal place of business

located at 10217 Cedar Pond Drive, Vienna, VA 22182. The ‘698 patent is a seminal cybersecurity

patent with a priority date of February 14, 2001 at the dawn of the Internet era (and which issued

March 2, 2006), claiming systems and methods to protect computers and other devices from

malicious code such as viruses, spyware, and other undesirable code.

       2.      On information and belief, Trend Micro Inc., was originally founded in the United

States in 1988 and has its principal headquarters in Tokyo, Japan. Trend Micro has a United States

headquarters, formed under the laws of California, with its principal place of business located at

225 East John Carpenter Freeway, Suite 1500, Irving, Texas 75062. Trend Micro also maintains

an office within this judicial district, located at 11305 Alterra Parkway, Austin, Texas 78758.

                                                1
              Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 2 of 24




Further, Trend Micro is registered to conduct business in Texas (Texas Taxpayer ID XX-XXXXXXX).

The primary business of Trend Micro is the development and sale of security-related software for

computers and the Internet (hereinafter referred to as “Deep Discovery Platform”).

                                  JURISDICTION AND VENUE

        3.      This is a civil action for patent infringement arising under the Patent Laws of the

United States as set forth in 35 U.S.C. §§ 271, et seq.

        4.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1338(a) and pendent jurisdiction over the other claims for relief asserted herein.

        5.      This Court has personal jurisdiction over Defendant pursuant to TEX. CIV. PRAC. &

REM. CODE § 17.041 et seq. Personal jurisdiction exists over Defendant because Defendant has

minimum contacts with this forum as a result of business regularly conducted within the State of

Texas and within this judicial district, and, on information and belief, specifically as a result of, at

least, committing the tort of patent infringement within Texas and this judicial district. Personal

jurisdiction also exists because, on information and belief, Defendant, inter alia:

             a. has substantial, continuous, and systematic business contacts in this judicial district:

             b. owns, manages, and operates facilities within this judicial district (e.g., the Austin

                office located at 11305 Alterra Parkway, Austin, Texas 78758);

             c. actively advertises to residents within this judicial district to purchase infringing

                products and services;

             d. actively advertises to residents of this judicial district to work for Trend Micro;

             e. employs residents from this judicial district;

             f. transacts business within the State of Texas;




                                                   2
             Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 3 of 24




            g. continues to conduct such business in Texas through the continued operation within

               this judicial district; and

            h. operates the Internet website, <https://www.trendmicro.com/en_us/business.html>,

               which is available to and accessed by customers and potential customers of the

               Defendant within this judicial district.

       Accordingly, this Court’s jurisdiction over the Defendant comports with the constitutional

standards of fair play and substantial justice and arises directly from the Defendant’s purposeful

minimum contacts with the State of Texas.

       6.      This Court also has personal jurisdiction over the Defendant as Defendant has

purposefully and voluntarily availed itself of the privilege of conducting business in the United

States, the State of Texas, and specifically, this judicial district by continuously and systematically

placing goods and services into the stream of commerce through an established distribution

channel with the expectation that such good and services will be purchased by consumers within

the United States, Texas, and this judicial district. Defendant, either directly and/or through

intermediaries, uses, sells, offers to sell, distributes, advertises, and/or otherwise promotes the

accused products in this judicial district. For example, Trend Micro reported sales of 37,351

million yen (~ $356MM) in North America for the period from January 1, 2019, to December 31,

2019. Trend Micro Business Report (2019).1 In Quarter 1 of 2020, Trend Micro reported sales of

8,877 million yen (~$85MM) in North America. Trend Micro 2020 Q1 Financial Report Data.




1
  Trend Micro continues to benefit from its infringing products and services, with 2019 yielding
its highest annual revenue in the history of the company.
See       <https://www.businesswire.com/news/home/20200218005228/en/Trend-Micro-Reports-
Highest-Annual-Revenue-Strongest>.
                                                  3
                Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 4 of 24




Additional         information        on          U.S.            sales    can        be        found     at

<https://www.trendmicro.com/en_us/about/investor-relations/financial-reports-data.html>.

        7.       On information and belief, Trend Micro has authorized partners within Texas and

specifically,     this   judicial    district,        (https://www.trendmicro.com/en_us/partners/find-a-

partner.html), which are available to and accessed by customers and potential customers of the

Defendant within this judicial district. On information and belief, Trend Micro products and

services are sold to and by these third-party partners, including, inter alia:

             a. ClearDATA, a managed service provider, located at 835 West Sixth Street, 12th

                 Floor, Austin, Texas 78703. See <https://www.cleardata.com/> for more

                 information.

             b. Sirius Computer Solutions, Inc., a reseller, with locations at 10100 Reunion Place,

                 Ste. 500, San Antonio, TX 78216 (corporate headquarters) and 7501 N. Capital of

                 Texas    Hwy,      Bldg.        A,        Ste.    110,   Austin,    Texas      78731.   See

                 <https://www.siriuscom.com/> for more information.

             c. Accudata Systems, Inc., a reseller, with full-time consultants and account

                 management         located           in       Austin     and       San      Antonio.    See

                 <https://accudatasystems.com/> for more information.

             d. Access Communications Group, LLC., a reseller, located at 2017 Texas Ave., El

                 Paso, TX 79901. See <https://www.acglp.com/> for more information.

             e. Alcon Data-Tel Solutions LLC, a managed service provider, located at 5808

                 Balcones Dr., Ste. 104, Austin, TX 78731. See <https://alcondts.com/> for more

                 information.




                                                           4
             Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 5 of 24




            f. Austin Computing Solutions, a reseller, located at 2120 W. Braker Ln., Ste. G.,

               Austin,    TX    78758.    See    <https://www.austincomputing.com/>       for   more

               information.

            g. BFG Cyber Security Solutions, a reseller, located at 1 Chisholm Trail Rd., Round

               Rock, TX 78781. See <https://bfg-css.com/> for more information.

            h. Bridgehead Networks, a reseller, located at 2810 N. Flores, St., San Antonio, TX

               78212. See <http://www.bridgeheadnetworks.com/> for more information.

            i. Centex Information Technologies, a reseller, with locations at 7600 Chevy Chase

               Dr. #300, Austin, TX 78752 and 501 N. 4th St., Killeen, TX 76541. See

               <https://www.centextech.com/> for more information.

As noted, these are only a small sample of Trend Micro Partners located within this judicial district.

Including the above, and on information and belief, Trend Micro is partnered with at least 44

businesses with locations within this judicial district.

       8.      On information and belief, Trend Micro has Alliance Partnerships with at least 63

companies. <https://www.trendmicro.com/en_us/partners/explore-alliance-partners.html>. Many

of these Alliance Partners have locations within this judicial district, including, inter alia:

BlackBerry, Box, Cisco Systems, Dell, Dropbox, Google, Hewlett Packard Enterprise, Microsoft,

etc.

       9.      Venue is proper in this Court under 28 U.S.C. §§ 1391(b), (c), (d) and 28 U.S.C. §

1400(b) based on the information and belief that the Defendant has committed or induced acts of

infringement, and/or advertise, market, sell, and/or offer to sell products, including infringing

products, in this judicial district, as discussed above in ¶¶ 2 and 5-8, which are incorporated by

reference herein. On information and belief, and as stated above, Trend Micro has significant ties



                                                   5
             Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 6 of 24




to, and presence in, the State of Texas and the Western District of Texas, making venue in this

judicial district both proper and convenient for this action.

       10.     By virtue of filing this complaint, Plaintiff voluntarily consents to this Court’s

jurisdiction and venue.

                                     THE PATENT-IN-SUIT

       11.     On March 7, 2006, United States Patent No. 7,010,698 (“the ‘698 patent”), entitled

“Systems and Methods for Creating a Code Inspection System” was duly and legally issued by the

United States Patent and Trademark Office (“USPTO”) to Victor I. Sheymov, with Invicta

Networks, Inc. (“Invicta”) as assignee. A copy of the ‘698 patent is attached hereto as Exhibit A.

       12.     Plaintiff Invicta Networks, Inc., is the owner of the entire right, title, and interest in

and to the ‘698 patent, with the right to sue in its own name.

       13.     The ‘698 patent is presumed valid under 35 U.S.C. § 282.

             THE PATENTED CODE INSPECTION SYSTEM TECHNOLOGY

       14.     Anyone who owns a smartphone, a computer, or accesses the Internet in any way

is, or should be, aware of malware – software intentionally designed to disrupt, damage, or gain

unauthorized access to a computer, server, smartphone, computer network, application, or any of

the many appliances connected to the Internet, such as home security systems, cameras, or

thermostats. Malware takes many forms, including, inter alia, computer viruses, worms, Trojan

horses, ransomware, and spyware to name a few. The ‘698 patent is a seminal patent claiming

systems and methods to protect computers and other devices from such malware or malicious code.

The ‘698 patent claims priority to February 14, 2001 (at the dawn of the Internet era) and is directed

to a code inspection system including a dynamic decoy system. In today’s computer vernacular,

such a code inspection system / dynamic decoy system may be referred to as a malware detector



                                                   6
             Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 7 of 24




or a “sandbox.” One of skill in the art will understand that a “sandbox” creates a separate, secure

test environment, isolated from the main network or host system, in which to execute or detonate

a suspicious file or web address attached to an email or a webpage, without risking harm to the

host system. If the file or web address displays malicious behavior, it is deleted before being

passed to the protected host system. If the file or web address displays normal behavior, it is safely

passed to the protected host system.

       15.     The ‘698 patent overcomes shortcomings in the prior art, which could only detect

previously known malicious code contained in a “library” of known code (col. 1, lines 59-67), and

was ineffective and inefficient in creating and maintaining multiple “test chambers” (decoy

systems) due to the many different variations of code, malware, and operating systems (col. 2,

lines 23-42). The ‘698 patent addresses the need to detect and protect the host system from both

known and unknown malware, by using a test chamber (a dynamic decoy system) that can be

updated to mirror the current protected system or host computer (col. 3, lines 9-44 and col. 4, lines

24-35), with the test chamber simulating the protected system, including for example, the protected

CPU, system memory, and all devices. By updating and closely replicating the host or protected

system, the dynamic decoy system provides users with the best evidence of how a suspected file

or malicious code would behave on the host system, without risking access or harm to the host

system. Such dynamic decoy updating systems, methods, and aspects were not well-understood,

routine, or conventional at the time of the invention.

       16.     The ‘698 patent is well-known in the cybersecurity industry. It has been cited in at

least 80 patents and patent applications, including patents and patent applications filed by industry

leaders, such as AT&T Corp., the International Business Machine Corp., and Microsoft Corp.




                                                  7
             Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 8 of 24




       17.     Claim 1 of the ‘698 patent is representative of claims 7, 8, and 9, and claims, for

example, a code inspection system comprising a code inspection management module, a dynamic

decoy system, an actuator module, and one or more sensor modules – all of which cooperate with

a protected system, while insulating the protected system from malicious code. In one

embodiment, the code inspection management module monitors the protected system, while the

dynamic decoy system is updated to parallel or emulate relevant portions of the protected system.

In another embodiment, the sensor modules enable the decoy system to analyze actions and results

of one or more portions of the code in response to stimuli from the actuator module.

       18.     Claim 10 (and 19) of the ‘698 patent is representative of claims 14 (and 23), 15

(and 24), 16 (and 25), and 18 (and 27), and claims, for example, information storage media and a

method for creating and maintaining a dynamic decoy system based on a protected system. The

claims comprise a dynamic decoy system, code that is received with the dynamic decoy system,

and sensors monitoring such code within the dynamic decoy system. In one embodiment, the

dynamic decoy system parallels or emulates potions of a protected system, and can be updated

based on changes made to the protected system. In another embodiment, code is then introduced

to the decoy system to simulate the operating conditions of the protected system and monitor

actions and results.

             TREND MICRO’s INFRINGING DEEP DISCOVERY PLATFORM

       19.     On information and belief, Defendant provides data security, web security, email

security, mobile security, data loss prevention software, insider threat protection, cloud security,

network security, and cross domain solutions. In particular, Trend Micro’s Deep Discovery

Platform of products and services (e.g., Deep Discovery Analyzer; Deep Discovery Inspector;

Deep Discovery Web Inspector; Deep Discovery Email Inspector; etc.) provide -- as claimed in



                                                 8
            Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 9 of 24




the ‘698 patent – an isolation and code inspection environment that simulates a host system,

including the CPU, system memory, and all devices, thereby infringing the ‘698 patent. For

example, the Deep Discovery Analyzer (e.g., code inspection system) provides secure, isolated

operating system environments (e.g., dynamic decoy systems) that are updated to simulate or

mirror a host system (e.g., protected system). Defendant’s Deep Discovery Analyzer interacts (e.g.,

actuator modules) with the malware and observes (e.g., sensor modules) every action and result.

The Deep Discovery Analyzer product integrates with Trend Micro’s firewall, web security, email

security, and cloud access security products, among others. On information and belief, the Deep

Discovery Analyzer integrates with the following Trend Micro products, inter alia:

       Sandbox Analysis – Products that can send samples to the Deep Discovery Analyzer for

       sandbox analysis, include at least the following:

           a. Apex One as a Service;

           b. Apex One 2019;

           c. Deep Discovery Email Inspector 2.5 or later;

           d. Deep Discovery Inspector 3.7 or later;

           e. Deep Discovery Web Inspector 2.5;

           f. ScanMail for Microsoft Exchange 11.0 or later;

           g. ScanMail for IBM Domino 5.6 SP1 Patch 1 HF466 or later;

           h. InterScan Messaging Security Virtual Appliance 8.3 SP2 or later;

           i. InterScan Messaging Security Suite for Windows 7.5 or later;

           j. InterScan Web Security Virtual Appliance 6.0 or later;

           k. InterScan Web Security Suite 6.5;

           l. InterScan Messaging Security Suite for Linux 9.1;



                                                9
    Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 10 of 24




   m. Deep Security 10.0 or later;

   n. Deep Edge 2.5 SP2 or later;

   o. OfficeScan XG or later;

   p. Trend Micro Endpoint Sensor 1.6 or later;

   q. Trend Micro TippingPoint Security Management System 5.0 or later; and

   r. Trend Micro Web Security 3.1.

Suspicious Object List – Products that retrieve the suspicious object list from the Deep

Discovery Analyzer include at least the following:

   a. Apex Central 8.0 Patch 1,

   b. Deep Discovery Email Inspector 2.5 or later;

   c. Deep Discovery Inspector 3.7 or later;

   d. Deep Discovery Web Inspector 2.5;

   e. Standalone Smart Protection Server with the latest patch 2.6 or later;

   f. OfficeScan Integrated Smart Protection Server 10.6 SP2 Patch 1 to OfficeScan

       Integrated Smart Protection Server 11 SP1;

   g. InterScan Web Security Virtual Appliance 6.0 or later;

   h. InterScan Web Security Suite 6.5;

   i. Control Manager 7.0 Patch 1 (with the latest hotfix installed); and

   j. Trend Micro Web Security 3.1.

Exceptions – Products that send exceptions to the Deep Discovery Analyzer include at

least the following:

   a. Apex Central 8.0 Patch 1; and

   b. Control Manager 7.0 Patch 1 (with the latest hotfix installed).



                                       10
              Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 11 of 24




       See,     Trend    Micro    Deep      Discovery    Analyzer     Administrator’s     Guide    6.9,

       https://docs.trendmicro.com/all/ent/ddan/v6.9/en-us/ddan_6.9_ag.pdf, at 2-6 to 2-9.

       20.      On further information and belief, Defendant’s Virtual Analyzer integrates and

interacts with Defendant’s Deep Discovery Platform of products. Trend Micro describes the Virtual

Analyzer as:

       Virtual Analyzer is a secure virtual environment that manages and analyzes objects
       submitted by integrated products, administrators, and investigators. Custom
       sandbox images enable observation of files, URLs, registry entries, API calls, and
       other objects in environments that match your system configuration. See
       https://docs.trendmicro.com/all/ent/ddan/v6.9/en-us/ddan_6.9_ag.pdf (Chapter 4).

       21.      For the purposes of this Complaint, the term “Trend Micro Deep Discovery

Platform” encompasses all such code inspection and isolation functionalities and any related or

integrated Trend Micro security technologies, software, products, and services (e.g., Deep

Discovery Analyzer; Deep Discovery Inspector; Deep Discovery Director; Virtual Analyzer; etc.).

                                      COUNT I
                           INFRINGEMENT OF THE ‘698 PATENT

       22.      Plaintiff Invicta repeats and realleges the above paragraphs, which are incorporated

by reference as if fully restated herein.

       23.      Plaintiff Invicta is the owner by assignment of all right, title, and interest in and to

the ‘698 patent, including all right to recover for any and all infringement thereof.

       24.      Plaintiff Invicta has not licensed or otherwise authorized Defendant to practice

under the ‘698 patent.

       25.      The ‘698 patent is presumed valid under 35 U.S.C. § 282.

       26.      The ‘698 patent relates to, among other things, systems and methods for creating a

code inspection system including a dynamic decoy system that is updated to mirror a protected

host system.

                                                  11
              Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 12 of 24




        27.     On information and belief, Defendant has infringed the ‘698 patent by making,

having made, using, importing, providing, supplying, distributing, testing, selling, or offering for

sale a code inspection system, as described and claimed in the ‘698 patent, which simulates a host

system, including for example, the protected CPU, system memory, and all devices. For example,

Trend Micro’s Deep Discovery Platform of products including the Deep Discovery Analyzer,

which is integrated into many Trend Micro products, infringe the ‘698 patent.

        28.     On information and belief, Defendant continues to engage in infringing acts, as

described above, with knowledge of the ‘698 patent by the filing of this Complaint, and with the

actual intent to cause the acts which it knew or should have known would directly infringe,

individually or jointly, and induce actual infringement.

                       Defendant’s Direct Infringement of the ‘698 Patent

        29.     On information and belief, in violation of 35 U.S.C. § 271(a), Defendant has

directly infringed, continues to directly infringe, and will continue to directly infringe, individually

or jointly, absent this Court’s intervention, one or more claims of the ‘698 patent, including for

example (but not limited to) at least code inspection system claims 1-9, method claims 10-18, and

information storage media claims 19-27 of the ‘698 patent, either literally or under the doctrine of

equivalents, by making, distributing, using, testing, selling, and/or offering to sell within the

United States, or importing into the United States, without license or authority, Defendant’s suite

of infringing computer-security related software products, including, but not limited to, malware

detection software that simulates a host system for isolation and inspection. For example, Trend

Micro’s Deep Discovery Platform and such related products as described in ¶¶ 19-20.




                                                  12
             Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 13 of 24




                                Direct Infringement Allegations

       30.     Direct Infringement Claim Charts: Exhibits 1 and 2 illustrate how Trend Micro’s

Deep Discovery Platform and related products and services perform the claimed systems, methods,

and information storage media. Such infringement of the ‘698 patent by Trend Micro’s Deep

Discovery Platform is exemplified in Exhibits 1 and 2 focusing on Trend Micro’s Deep Discovery

Analyzer, Inspector, Director, and Virtual Analyzer. However, a person of ordinary skill in the art

would readily recognize the broader implications of these representative materials.

       31.     On information and belief, and as demonstrated in Exhibit 1, Defendant Trend

Micro performs each limitation of claim 1 of the ‘698 patent:

       “1. A code inspection system comprising:
               a code inspection management module that monitors and communicates with a
       protected system;
               a dynamic decoy system that, in cooperation with the code inspection management
       module, is updated to substantially parallel relevant portions of the protected system;
               an actuator module; and
               one or more sensor modules, wherein the dynamic decoy system is capable of
       analyzing at least one of actions and results of one or more portions of code in response to
       stimuli from the actuator module,
               wherein the relevant portions of the protected system allow the one or more portions
       of code to be analyzed in the dynamic decoy system as if the dynamic decoy system were
       the protected system.”

       32.     On information and belief, and as demonstrated in Exhibit 1 (claim 1 is

representative), Defendant Trend Micro performs each limitation of claim 7 of the ‘698 patent:

       “7. A code inspection system comprising:
               a code inspection management module that monitors and communicates with a
       protected system;
               a dynamic decoy system that, in cooperation with the code inspection management
       module, is updated to substantially parallel relevant portions of the protected system;
               an actuator module; and
               one or more sensor modules, wherein the dynamic decoy system is capable of
       analyzing at least one of actions and results of one or more portions of code in response to
       stimuli from the actuator module,
               wherein at least a portion of the protected system is capable of being recovered
       from the dynamic decoy system.

                                                13
             Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 14 of 24




       33.     On information and belief, and as demonstrated in Exhibit 1 (claim 1 is

representative), Defendant Trend Micro performs each limitation of claim 8 of the ‘698 patent:

       “8. A code inspection system comprising:
               a code inspection management module that monitors and communicates with a
       protected system;
               a dynamic decoy system that, in cooperation with the code inspection management
       module, is updated to substantially parallel relevant portions of the protected system;
               an actuator module; and
               one or more sensor modules, wherein the dynamic decoy system is capable of
       analyzing at least one of actions and results of one or more portions of code in response to
       stimuli from the actuator module,
               wherein the code inspection system is an interface between the protected system
       and one or more unprotected systems.”

       34.     On information and belief, and as demonstrated in Exhibit 1 (claim 1 is

representative), Defendant Trend Micro performs each limitation of claim 9 of the ‘698 patent:

       “9. A code inspection system comprising:
               a code inspection management module that monitors and communicates with a
       protected system;
               a dynamic decoy system that, in cooperation with the code inspection management
       module, is updated to substantially parallel relevant portions of the protected system;
               an actuator module; and
               one or more sensor modules, wherein the dynamic decoy system is capable of
       analyzing at least one of actions and results of one or more portions of code in response to
       stimuli from the actuator module,
               wherein the code inspection management module monitors the protected system
       and updates the dynamic decoy system based on at least one of installed software, installed
       hardware, operating system upgrades, software upgrades, hardware upgrades, software
       deletions, hardware deletions and input/output devices.”

       35.     On information and belief, and as demonstrated in Exhibit 2, Defendant Trend

Micro performs each limitation of claim 10 of the ‘698 patent:

       “10. A method of creating and maintaining a dynamic decoy system based on a protected
       system comprising:
               creating a dynamic decoy system that substantially parallels relevant portions of a
       protected system;
               updating the dynamic decoy system based on changes to the protected system;
               receiving one or more portions of code;
               introducing the one or more portions of code to the dynamic decoy system;

                                               14
             Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 15 of 24




               simulating operating conditions of the protected system in the dynamic decoy
       system; and
               monitoring sensors in the dynamic decoy system for at least one of actions or results
       of the one or more portions of code,
               wherein the relevant portions of the protected system allow the one or more portions
       of code to be analyzed in the dynamic decoy system as if the dynamic decoy system were
       the protected system.”

       36.     On information and belief, and as demonstrated in Exhibit 2 (claim 10 is

representative), Defendant Trend Micro performs each limitation of claim 14 of the ‘698 patent:

       “14. A method of creating and maintaining a dynamic decoy system based on a protected
       system comprising:
               creating a dynamic decoy system that substantially parallels relevant portions of a
       protected system;
               updating the dynamic decoy system based on changes to the protected system;
               receiving one or more portions of code;
               introducing the one or more portions of code to the dynamic decoy system;
               simulating operating conditions of the protected system in the dynamic decoy
       system;
               and monitoring sensors in the dynamic decoy system for at least one of actions or
       results of the one or more portions of code,
               wherein the dynamic decoy system is an interface between the protected system
       and one or more unprotected systems.”

       37.     On information and belief, and as demonstrated in Exhibit 2 (claim 10 is

representative), Defendant Trend Micro performs each limitation of claim 15 of the ‘698 patent:

       “15. A method of creating and maintaining a dynamic decoy system based on a protected
       system comprising:
               creating a dynamic decoy system that substantially parallels relevant portions of a
       protected system;
               updating the dynamic decoy system based on changes to the protected system;
               receiving one or more portions of code;
               introducing the one or more portions of code to the dynamic decoy system;
               simulating operating conditions of the protected system in the dynamic decoy
       system;
               monitoring sensors in the dynamic decoy system for at least one of actions or results
       of the one or more portions of code; and
               installing one or more sensors in the dynamic decoy system that detect one or more
       of unauthorized access attempts, unauthorized command execution attempts and
       unauthorized modifications to one or more portions of the dynamic decoy machine.”




                                                15
             Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 16 of 24




       38.     On information and belief, and as demonstrated in Exhibit 2 (claim 10 is

representative), Defendant Trend Micro performs each limitation of claim 16 of the ‘698 patent:

       “16. A method of creating and maintaining a dynamic decoy system based on a protected
       system comprising:
               creating a dynamic decoy system that substantially parallels relevant portions of a
       protected system;
               updating the dynamic decoy system based on changes to the protected system;
               receiving one or more portions of code;
               introducing the one or more portions of code to the dynamic decoy system;
               simulating operating conditions of the protected system in the dynamic decoy
       system;
               monitoring sensors in the dynamic decoy system for at least one of actions or results
       of the one or more portions of code; and
               installing an actuator in the dynamic decoy system.”

       39.     On information and belief, and as demonstrated in Exhibit 2 (claim 10 is

representative), Defendant Trend Micro performs each limitation of claim 18 of the ‘698 patent:

       “18. A method of creating and maintaining a dynamic decoy system based on a protected
       system comprising:
               creating a dynamic decoy system that substantially parallels relevant portions of a
       protected system;
               updating the dynamic decoy system based on changes to the protected system;
               receiving one or more portions of code;
               introducing the one or more portions of code to the dynamic decoy system;
               simulating operating conditions of the protected system in the dynamic decoy
       system; and
               monitoring sensors in the dynamic decoy system for at least one of actions or results
       of the one or more portions of code,
               wherein updating the dynamic decoy system is based on at least one of installed
       software, installed hardware, operating system upgrades, software upgrades, hardware
       upgrades, software deletions, hardware deletions and input/output devices.”

       40.     The method claims and information storage media claims have similar claim

language, as shown in the following independent claim pairs: 10 (19), 14 (23), 15 (24), 16 (25)

and 18 (27). Plaintiff relies on Exhibit 2 (of which claim 10 is representative), and ¶¶ 35-39 supra,

on information and belief, as providing sufficient notice to Defendant Trend Micro that it performs

each limitation of the information storage media claims of the ‘698 patent.



                                                 16
             Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 17 of 24




       41.     On information and belief, Defendant Trend Micro’s accused products and services

– the Deep Discovery Platform (e.g., Deep Discovery Analyzer) – embody each limitation of the

dependent claims 2-6, 11-13, 17, 20-22, and 26 of the ‘698 patent. Reasonable discovery will

confirm this interpretation. See Exhibit 1 (claim 1 is representative) and Exhibit 2 (claim 10 is

representative).

                   Defendant’s Direct Infringement of the Method Claims

       42.     Defendant performs the methods recited in claims 10-18 of the ‘698 patent.

Infringement of a method claim requires performing every step of the claimed method. Defendant

performs every step of the methods recited in claims 10-18. As set forth above, Defendant

performs, for example, the method recited in claim 10, i.e., “10. A method of creating and

maintaining a dynamic decoy system based on a protected system comprising: creating a dynamic

decoy system that substantially parallels relevant portions of a protected system; updating the

dynamic decoy system based on changes to the protected system; receiving one or more portions

of code; introducing the one or more portions of code to the dynamic decoy system; simulating

operating conditions of the protected system in the dynamic decoy system; and monitoring sensors

in the dynamic decoy system for at least one of actions or results of the one or more portions of

code, wherein the relevant portions of the protected system allow the one or more portions of code

to be analyzed in the dynamic decoy system as if the dynamic decoy system were the protected

system.”

       43.     Even if one or more steps recited in method claims 10-13, 14, 15, 16-17, and 18 are

performed through technologies not in the physical possession of the Defendant (e.g., in the

possession of Trend Micro’s partners, resellers, end-users, etc.), the claimed method are

specifically performed by Trend Micro’s products and services, such as the Deep Discovery



                                               17
             Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 18 of 24




Analyzer. Defendant directly infringes as its products and service – Deep Discovery Platform

(e.g., Deep Discovery Analyzer) – dictate the performance of the claimed steps, such as the

“creating,” “updating,” “receiving,” “simulating,” and “monitoring” steps recited in claim 10 of

the ‘698 patent. Defendant’s products and services are designed and built by Defendant to perform

the claimed steps automatically. On information and belief, only Defendant can modify the

functionality relating to these activities; no one else can modify such functionality. Defendant

therefore performs all of the claimed steps and directly infringe the asserted method claims of the

‘698 patent, as demonstrated in Exhibit 2.

       44.     Additionally or alternatively, to the extent third parties or end-users perform one

or more steps of the methods recited in claims 10-18 of the ‘698 patent, any such action by third

parties and/or end-users is attributable to Defendant, such that Defendant is liable for directly

infringing such claims in a multiple actor or joint infringement situation, because Defendant directs

or controls the other actor(s). In this regard, Defendant conditions participation in activities, as

well as the receipt of benefits, upon performance of any such step by any such third party or end-

user. Defendant exercises control over the methods performed by its products and services – for

example Trend Micro’s Deep Discovery Platform (e.g., Deep Discovery Analyzer) – and benefit

from others’ use, including without limitation creating and receiving ongoing revenue streams

from the accused products and related goods, and improvement/enhancement of its products and

services. End-users and third parties receive a benefit from fiscal gains (e.g., third-party resellers;

partners increasing the value of their own products and service through use of Trend Micro’s

products and services) and enhanced cybersecurity (e.g., end-users and third parties are protected

from malware or malicious code). Such security forms the basis of entire businesses, such as those

listed above as Trend Micro partners. Defendant also establishes the manner and timing of that



                                                  18
             Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 19 of 24




performance by the third-party or end-user, as dictated by the claimed method steps. All third-party

and end-user involvement, if any, is incidental, ancillary, or contractual.

       45.     Thus, to the extent that any step of the asserted method claims is performed by

someone other than Defendant (e.g., an end-user or third party), Defendant nonetheless directly

infringes the ‘698 patent at least by one or more of: (1) providing products and services, for

example the Deep Discovery Platform (e.g., Deep Discovery Analyzer), built and designed to

perform methods covered by the asserted method claims; (2) dictating via software and associated

directions and instructions (e.g., to end-users) the use of the accused products such that, when used

as built and designed by Defendant, such products perform the claimed methods; (3) having the

ability to terminate others’ access to and use of the accused products and related goods and services

if the accused products are not used in accordance with Defendant’s required terms; (4) marketing

and advertising the accused products, and otherwise instructing and directing the use of the accused

products in ways covered by the asserted method claims; and (5) updating and providing ongoing

support and maintenance for the accused products.

                        Defendant’s Direct Infringement of the System
                           and Information Storage Media Claims

       46.     Defendant makes, uses, sells, offers to sell, and/or imports the code inspection

systems recited in claims 1-9, and the information storage medias recited in claims 19-27. Such

claims are infringed when an accused system or media, having every element of the claimed system

or media, is made, used, sold, offered for sale, or imported within the United States. Defendant

makes, uses, sells, offers to sell, and/or imports the accused products (or cause such acts to be

performed on its behalf), which possess every element recited in claims 1-9 and 19-27, as set forth

in more detail above and demonstrated in Exhibit 1 and Exhibit 2 attached. Defendant therefore

directly infringes the system and media claims of the ‘698 patent.

                                                 19
             Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 20 of 24




       47.     Additionally or alternatively, regarding any “use” of the accused systems “by

customers,” which is a subset of the direct infringement of system claims, Defendant directly

infringes in such situations, as Defendant puts the accused products and services into service and,

at the same time, controls the system as a whole and obtains benefit from it. Defendant provides

all components in the system and controls all aspects of its functionality. Although third parties

(e.g., Trend Micro partners, etc.) and end-users (e.g., customers) may have physical control over

certain aspects of the accused systems, Defendant retains control over how the accused system

operates (e.g., by having built and designed its products and services, for example the Deep

Discovery Analyzer, to automatically inspect and analyze potentially malicious code (and similar

data) in a particular, non-modifiable manner). The nature and extent of Defendant’s control over

the system, and the benefits realized from each element of the claims, was discussed above in

connection with the asserted method claims. Such discussion is incorporated herein by reference.

Defendant collects valuable data through its control of this system, which in turn is used to

optimize, improve, and enhance Trend Micro’s systems, products, services, etc. as a whole – again

benefitting Defendant.

       48.     In the alternative, if the end-user or third-party is deemed to put the invention into

service and controls the system as a whole, the end-user and third-party benefit from each element

of the claims because Defendant’s products and services, for example the Deep Discovery Platform

(e.g., Deep Discovery Analyzer), are designed and built by Defendant to perform the claimed

steps automatically. End-users receive a benefit from putting the invention into service, thereby

protecting their personal or business computer systems, networks, etc., from possible cyberattacks

and malware. Third parties (e.g., Trend Micro partners, etc.) receive a benefit from putting the

invention into service by improving their own products and services, which improves their own



                                                20
               Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 21 of 24




profits. Further, and on information and belief, third-party partners share a fiscally/contractually

beneficial relationship with Trend Micro. In both cases, Trend Micro would be liable as an inducing

infringer as described below.

                                          Induced Infringement

         49.     Defendant has induced and will continue to induce others’ infringement of claims

1-27 of the ‘698 patent, in violation of 35 U.S.C. § 271(b). As of the date of this filing, Defendant

has actively encouraged infringement of the ‘698 patent, knowing that the acts it induced

constituted infringement of the ‘698 patent, and its encouraging acts actually resulted in direct

patent infringement by others.

         50.     On information and belief, Defendant has and continues to promote, advertise, and

support end-users (e.g., customers) and third parties (e.g., Trend Micro partners) of its Deep

Discovery Platform, with actions to include, but not limited to the following:

  (i)      Defendant’s advertising Trend Micro’s Deep Discovery Platform of product, for

           example          its       Deep      Discovery     Analyzer,     on      its      website

           <https://www.trendmicro.com/en_us/business/products/network/advanced-threat-

           protection/analyzer.html>;

  (ii)     Defendant’s providing data sheets, blog posts, and webinars to potential customers from

           its    website         <https://www.trendmicro.com/en_us/about/webinars-customer.html>,

           <https://blog.trendmicro.com/highlighting-the-value-of-deep-security-and-deep-

           discovery-at-the-university-of-new-brunswick/>,

           <www.trendmicro.com/en_us/business/products/network/advanced-threat-

           protection/inspector.html?modal=s3b-prd-img-datasheet-6337c1>;




                                                    21
                Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 22 of 24




  (iii)     Defendant’s       providing      technical      support       from       its     website

            <https://success.trendmicro.com/technical-

            support?_ga=2.177451809.581513791.1595263670-1666404359.1594740537>,                  and

            also providing detailed technical documentation regarding installing, operating, and

            troubleshooting     the   software    <https://docs.trendmicro.com/all/ent/ddi/v3.5/en-

            us/ddi_3.5_ag.pdf>; and

  (iv)      Defendant’s providing an extensive partner/reseller program for selling and supporting

            the software <https://www.trendmicro.com/en_us/partners/find-a-partner.html>.

          Defendant controls the distribution and implementation of its Deep Discovery Platform of

products. On information and belief, Defendant continues to engage in these acts with knowledge

of the ‘698 patent by the filing of this Complaint, and with the actual intent to cause the acts which

it knew or should have known would induce actual infringement.

                                 Damage to Invicta Networks Inc.

          51.     Defendant Trend Micro has infringed the ‘698 patent by making, having made,

using, importing, providing, supplying, distributing, testing, selling, or offering for sale code

inspection systems utilizing methods for creating and maintaining a dynamic decoy system, and

related information storage media.

          52.     On information and belief, Defendant’s actions have and continue to constitute

active inducing infringement of at least code inspection system claims 1-9, method claims 10-18,

and information storage media claims 19-27 of the ‘698 patent in violation of 35 U.S.C. §271(b).

          53.     As a result of Defendant’s infringement of at least code inspection system claims

1-9, method claims 10-18, and information storage media claims 19-27 of the ‘698 patent, Plaintiff

Invicta has suffered monetary damages in an amount yet to be determined, not less than a



                                                 22
             Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 23 of 24




reasonable royalty, and will continue to suffer damages in the future unless Defendant’s infringing

activities are enjoined by this Court.

       54.     Defendant’s wrongful acts have damaged and will continue to damage Plaintiff

Invicta irreparably, and Plaintiff has no adequate remedy at law for those wrongs and injuries. In

addition to its actual damages, Plaintiff Invicta is entitled to a permanent injunction restraining and

enjoining Defendant and its agents, servants, and employees, and all person acting thereunder, in

concert with, or on its behalf, from infringing at least code inspection system claims 1-9, method

claims 10-18, and information storage media claims 19-27 of the ‘698 patent.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Invicta respectfully requests that this Court enter:

       A.      A judgment in favor of Plaintiff Invicta that Defendant has been and is infringing

at least claims 1-27 of the ‘698 patent pursuant to 35 U.S.C. §§ 271(a) and/or 271(b);

       B.      A permanent injunction enjoining Defendant and its officers, directors, agents,

servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

concert or privity with any of them from infringing, or inducing the infringement of, at least claims

1-27 of the ‘698 patent;

       C.      A judgment awarding Plaintiff Invicta all damages adequate to compensate it for

Defendant’s infringement of the ‘698 patent under 35 U.S.C. § 284, and in no event less than a

reasonable royalty for Defendant’s acts of infringement, including all pre-judgement and post-

judgment interest at the maximum rate permitted by law, and also any past damages permitted

under 35 U.S.C. § 286, as a result of Defendant’s infringement of at least at least claims 1-27 of

the ‘698 patent;




                                                  23
              Case 6:20-cv-00766 Document 1 Filed 08/24/20 Page 24 of 24




        D.      An assessment of costs, including reasonable attorney fees pursuant to 35 U.S.C. §

285, and prejudgment interest against Defendant; and

        E.      Any other and further relief as this Court may deem just and proper.

                                   JURY TRIAL DEMANDED

        Pursuant to FED. R. CIV. P. 38, Plaintiff Invicta hereby demands a trial by jury on all issues

so triable.



Dated: August 24, 2020



Respectfully submitted,

By:__/s/ Thomas M. Dunlap_______________
Thomas M. Dunlap (Admitted W.D. Tex./VA
Bar No. 44016)
David Ludwig (Admitted W.D. Tex./VA Bar
No. 73157)
Dunlap Bennett & Ludwig PLLC
8300 Boone Blvd., Suite 550
Vienna, Virginia 22182
(703) 777-7319 (t)
(703) 777-3656 (f)
tdunlap@dbllawyers.com
dludwig@dbllawyers.com
ecf@dbllawyers.com

Attorneys for Invicta Networks, Inc.




                                                 24
